Title: To George Washington from Robert Brooke, 9 January 1796
From: Brooke, Robert
To: Washington, George


          
            Sir
            Richmond January 9th 1796
          
          Agreeably to your request I submitted to the consideration of the General Assembly of Virginia your letter respecting the appropriation of the shares in the Potowmack and James river Companies which had been by them subjected to your disposal; and I have now the honor to enclose you their resolutions thereupon and have the honor to be, with the most perfect respect, your obedt Servant
          
            Rt Brooke
          
        